In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Rubenfeld, J.), entered May 7, 1981, which was in favor of the defendants and against them, upon a jury verdict. Judgment affirmed, without costs or disbursements. The rule set forth in Pfaffenbach v White Plains Express Corp. (17 NY2d 132), permitting an inference of negligence solely from the fact that the defendant’s motor vehicle went off the road causing damage, is not applicable in the case where a team of horses bolts and pulls its wagon off the road injuring a bystander. Titone, J. P., Mangano and O’Connor, JJ., concur.